Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 04, 2022

The Court of Appeals hereby passes the following order:

A22A0198. IN THE INTEREST OF A. B., a child.

      On January 1, 2021, this Court granted APPELLANT’S application for
discretionary appeal. Having reviewed the parties’ briefs and the record now before
us, we DISMISS the appeal as improvidently granted.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/04/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.